DETAILED ACTION

Brief Summary
This is a non-final Office action regarding reissue U.S. Application 16/892,454 (hereafter “the ‘454 Application), which is a reissue application of U.S. Patent 9,363,811 (hereafter “the ‘811 Patent”).

The ‘811 Patent originally issued on June 7, 2016, with the inventor of Enomoto et al., having original claims 1-19.  Here, the ‘811 Patent was filed as U.S. Application 14/568,695 (hereafter “the original ‘695 Application”) on December 12, 2014.  In this regard, the original ‘695 Application was filed as a continuation of U.S. Application 13/638,419, filed as application PCT/JP2011/055377 on March 8, 2011, now U.S. Patent 8,948,112.  Further, foreign priority is claimed to Japanese Application 2010-076475, dated March 30, 2010.

As noted above, the ‘811 Patent originally issued with patented claims 1-19. A preliminary amendment was filed June 4, 2020, which amends claims 6 and 13, and cancels claims 7 and 14. Thus, with the instant preliminary amendment dated June 4, 2020, claims 1-6, 8-13, and 15-19 are currently pending, with claims 1, 6, and 13 being independent.

The present application is being examined under the pre-AIA  first to invent provisions. 



Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,363,811 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 

Thus, claim limitations in this application that use the word “means” (or “step”) will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in the Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) will not be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in the Office action. 

With respect to the claims in the instant ‘811 Patent, this application includes one or more claim limitations that do not use the word “means,” but instead utilize generic placeholder terms of “units”, which are coupled with functional language, without reciting sufficient structure to perform the recited function. With this, these limitations are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) in independent claims 1, 6, and 13 are is/are:
in claim 1, a base station apparatus comprising: “a transmitting unit” in line 3, is recited;
claim 6, a base station apparatus comprising: “a transmitting unit” in line 3, and “a receiving unit” in line 11, are recited; and
in claim 13, a mobile station apparatus comprising: “a receiving unit” in line 3 and “a transmission unit” in line 12, are recited.

Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, in review of the specification of the ‘811 Patent, the corresponding structure will be discussed below of the above noted elements of “a transmitting unit” and “a receiving unit” in a base station apparatus, and “a receiving unit” and “a transmission unit” in a mobile station apparatus.

First regarding the elements of the base station apparatus, in Fig. 2, the ‘811 Patent illustrates a block diagram showing various elements included.  With this, these elements are described in col. 11, lines 53-67 of the ‘811 Patent, wherein the specification describes that a “transmitting portion is made up of the data control portion 201, the OFDM modulating portion 202, the radio portion 203, the scheduling portion 204, and the higher layer 208.” Further, in the same paragraph, the ‘811 Patent defines a “receiving portion is made up of the radio portion 203, the scheduling portion 204, the channel estimating portion 205, the DFT-Spread-OFDM (DFT-S-OFDM) demodulating portion 206 the data extracting portion 207, and the higher layer 208”.  These specific “portions” are further described in col. 12, line 1-col. 13, line 53.
Further, regarding the elements of the mobile station apparatus, in Fig. 3, the ‘811 Patent illustrates a block diagram showing various elements included.  With this, these elements are described in col. 13, lines 54-67 of the ‘811 Patent, wherein the specification describes that a “receiving portion is made up of the radio portion 303, the scheduling portion 304, the channel estimating portion 305, the OFDM demodulating portion 306, the data extracting portion 307, and the higher level 308”, and that “a transmitting portion is made up of the data control portion 301, the DFT-S-OFDM modulating portion 302, the radio portion 303, the scheduling portion 304, and the higher layer 308”.  These specific “portions” are further described in col. 14, line 1-col. 15, line 37.

With this disclosure in the specification, the ‘811 Patent further recites in col. 23, line 66-col. 24, line 10 that “A whole or a portion of the base station apparatus and the mobile station apparatus in the embodiments may be implemented as LSI (Large Scale Integration) that is typically an integrated circuit. The functional blocks of the base station apparatus and the mobile station apparatus may individually be formed as chips, or a whole or a portion of the functional blocks may be integrated into a chip. A technique of forming an integrated circuit may be implemented not only in LSI but also in a dedicated circuit or a general purpose processor. If advance in semiconductor technology leads to emergence of a technique of forming an integrated circuit alternative to LSI, the integrated circuit from the technique is also usable.” Additionally, in col. 26, line 52-col. 27, line 7, the ‘811 Patent describes an “integrated circuit mounted on a base station” (and “on a mobile station”), such that the base station and mobile station “executes a function”.  Thus, this language appears to be drawn to some sort of software being executed by the integrated circuit. 

Therefore, the structure defined in the ‘811 Patent of the “transmitting unit” and the “receiving unit” of the base station apparatus, as well as in the “receiving unit” and the “transmission unit” of the mobile station apparatus appears to be some sort of combination of hardware and software that performs the various functions.

If the Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As discussed above, the elements of the “transmitting unit” and “receiving unit” of the base station apparatus, as well as the “receiving unit” and the “transmission unit” of the mobile station apparatus are interpreted under 35 U.S.C. 112, sixth paragraph, whereby the specification of the ‘811 Patent appears to describe the particular structure of these elements as being some sort of combination of hardware and software.  With this however, MPEP 2181(II)(B) states, in part:
For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)).
…
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA 35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.

With this, the specification of the ‘811 is not seen to sufficiently disclose an algorithm for performing the claimed specific computer functions. Here, while the specification of the ‘811 Patent is seen to describe the functions performed by an “integrated circuit”, being “formed as chips, or a whole or a portion of the functional blocks may be integrated into a chip”, the specification fails to sufficiently disclose an algorithm or description as to how these functions are actually generated, so as to be “executed” by the integrated circuit(s).

Thus, independent claims 1, 6, and 13 are seen to be indefinite as the specification is not seen to sufficiently describe an algorithm that provides the various implemented steps, such that one of ordinary skill in the art would understand as sufficient to define the structure and make boundaries of the claim understandable.  Therefore, independent claims 1, 6, and 13 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Additionally, for the same reasons noted above with respect to the corresponding independent claims, dependent claims 2-5, 8-12, and 15-19 are also rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1-6, 8-13, and 15-19 of the ‘811 Patent are rejected on the ground of nonstatutory double patenting as being unpatentable over dependent claims 2-5 and 12-15 (which include the limitations of corresponding independent claims 1 and 11), respectively, of U.S. Patent No. 8,948,112.

Particularly, regarding the independent claims of the ‘811 Patent, claims 1, 6, and 13 of the ‘811 Patent are rejected on the ground of nonstatutory double patenting as being unpatentable over dependent claim 3 and dependent claim 13, respectively, of U.S. Patent No. 8,948,112. Here, looking at independent claim 1 of the ‘811 Patent, although the claims at issue are not identical to dependent claim 3 of the ‘112 Patent, they are not patentably distinct from each other because the claims appear to be the drawn to the same invention, but simply being a slightly broader in scope, with the major difference being that independent claim 1 of the ‘811 Patent not specifically requiring a “receiving unit”, although it still requires that the HARQ control information and the scheduling request is received in a subframe..  Additionally, looking at independent claims 6 and 13 of the ‘811 Patent, although the claims at issue are not identical to that of dependent claims 3 and 13 of the ‘112 Patent, they are not patentably distinct from each other because the claims appear to be the drawn to the same invention, containing the same 

Independent claim 1 of the ‘811 Patent:
Dependent claim 3 (which includes the limitations of independent claim 1) of the ‘112 Patent:

1.         A base station apparatus configured to communicate with a mobile station apparatus using a plurality of downlink component carriers, the base station apparatus comprising:

a transmitting unit configured to 
transmit using a higher layer signal, first information used for configuring a physical uplink control channel resource, 
the physical uplink control channel resource being used for a reception of a scheduling request [see (a) below], 




transmit using a physical downlink control channel, third information used for indicating one physical uplink control channel resource from among the plurality of physical uplink control channel resources, 
the one physical uplink control channel resource being used for a reception of Hybrid Automatic Repeat Request (HARQ) control information [see (b) below]; and 



[the physical uplink control channel resource being used for a reception of a scheduling request]


(b)  [the one physical uplink control channel resource being used for a reception of Hybrid Automatic Repeat Request (HARQ) control information]


wherein in a case of a reception of the HARQ control information and the scheduling request in a subframe, 













a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information.


1.         A base station apparatus which communicates with a mobile station apparatus using a plurality of component carriers, the base station apparatus comprising:



a transmitting unit configured to 
transmit using a higher layer signal, to the mobile station apparatus, first information used for configuring a physical uplink control channel resource, 




transmit using the higher layer signal, to the mobile station apparatus, second information used for configuring a plurality of physical uplink control channel resources;

transmit using a physical downlink control channel, to the mobile station apparatus, third information used for determining one physical uplink control channel resource from among the plurality of physical uplink control channel resources; and 





           a receiving unit configured to:
receive in a sub-frame, from the mobile station apparatus, a scheduling request 
receive in a sub-frame, from the mobile station apparatus, Hybrid Automatic Repeat Request (HARQ) control information using the one physical uplink control channel resource determine based on the second information and the third information; 

wherein in a case that a reception of the HARQ control information using the one physical uplink control channel resource determined based on the second information and the third information coincides with a sub-frame for the reception of the scheduling request , the receiving unit is configured to receive in the sub-frame for the reception of the scheduling request, the HARQ control information and the scheduling request using the one physical uplink control channel resource determined based  on the second information and the third information. 

3.         The base station apparatus as defined in claim 1, 
wherein a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information.




Independent claim 6 of the ‘811 Patent:
Dependent claim 3 (which includes the limitations of independent claim 1) of the ‘112 Patent:

6.         A base station apparatus configured to communicate with a mobile station apparatus using a plurality of downlink component carriers, the base station apparatus comprising:

a transmitting unit configured to 
transmit using a higher layer signal, first information used for 
the physical uplink control channel resource being used for a reception of a scheduling request [see (a) below], 

transmit using a higher layer signal, second information used for configuring a plurality of physical uplink control channel resources, and 

transmit using a physical downlink control channel, third information used for indicating one physical uplink control channel resource from among the plurality of physical uplink control channel resources, 
the one physical uplink control channel resource being used for a reception of Hybrid Automatic Repeat Request (HARQ) control information [see (b) below]; and 

a receiving unit configured to, 


(a)  [the physical uplink control channel resource being used for a reception of a scheduling request]



(b)  [the one physical uplink control channel resource being used for a reception of Hybrid Automatic Repeat Request (HARQ) control information]



in a case that a subframe for a transmission of the HARQ control information using the one physical uplink control channel resource coincides with a 






wherein a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information.

1.         A base station apparatus which communicates with a mobile station apparatus using a plurality of component carriers, the base station apparatus comprising:


a transmitting unit configured to 
transmit using a higher layer signal, to the mobile station apparatus, 




transmit using the higher layer signal, to the mobile station apparatus, second information used for configuring a plurality of physical uplink control channel resources;
 
transmit using a physical downlink control channel, to the mobile station apparatus, third information used for determining one physical uplink control channel resource from among the plurality of physical uplink control channel resources; and 





           a receiving unit configured to:

receive in a sub-frame, from the mobile station apparatus, a scheduling request using the physical uplink control channel resource configured based on the first information;

receive in a sub-frame, from the mobile station apparatus, Hybrid Automatic Repeat Request (HARQ) control information using the one physical uplink control channel resource determine based on the second information and the third information; wherein 

in a case that a reception of the HARQ control information using the one physical uplink control channel resource determined based on the second information and the third 

3.         The base station apparatus as defined in claim 1, 
wherein a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information.



Independent claim 13 of the instant ‘811 Patent:
Dependent claim 13 (which includes the limitations of independent claim 11) of the ‘112 Patent:

13.      A mobile station apparatus configured to communicate with a base station apparatus 

a receiving unit configured to
receive using a higher layer signal, first information used for configuring a physical uplink control channel resource, the physical uplink control channel resource being used for a transmission of a scheduling request [see (a) below],
receive using a higher layer signal, second information used for configuring a plurality of physical uplink control channel resources, and 


receive using a physical downlink control channel, third information used for indicating one physical uplink control channel resource from among the plurality of 
the one physical uplink control channel resource being used for a transmission of Hybrid Automatic Repeat Request (HARQ) control information [see (b) below]; and

a transmission unit configured to, 
(a)  [the physical uplink control channel resource being used for a transmission of a scheduling request]



(b)  [the one physical uplink control channel resource being used for a transmission of Hybrid Automatic Repeat Request (HARQ) control information]










wherein a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information.


11.      A mobile station apparatus which communicates with a base station apparatus 


a receiving unit configured to:
receive using a higher layer signal,  from the base station apparatus, first information used for configuring a physical uplink control channel resource, 



receive using the higher layer signal, from the base station apparatus, second information used for configuring a plurality of physical uplink control channel resources, and 

receive using a physical downlink control channel, from the base station apparatus, third information used for determining one 






a transmitting unit configured to:
transmit in a sub-frame, to the base station apparatus, a scheduling request using the physical uplink control channel resource configured based on the first information;

transmit in a sub-frame, to the base station apparatus, Hybrid Automatic Repeat Request (HARQ) control information using the one physical uplink control channel resource determine based on the second information and the third information; wherein 

 in a case that a transmission of the HARQ control information using the one physical uplink control channel resource determined based on the second information and the third information coincides with a subframe for a transmission of the scheduling request, the transmitting unit is configured to transmit in the sub-frame for the transmission of the scheduling request, to the base station apparatus, the HARQ control information and the scheduling request using the one physical uplink control channel resource determined based on the second information and the third information.

13.       The mobile station apparatus as defined in claim 11, 
wherein a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information.



Here, while the instant independent claims 1, 6, and 13 of the ‘811 Patent are seen to be slightly broader in scope than claims 3 and 13 of the ‘112 Patent, they are not seen to be patentably distinct from each other because the claims appear to be the drawn to the same invention, with just a slight variation of features.  Here, it would have been obvious to one of ordinary skill in the art to have the invention defined in claims 3 and 13 of the ‘112 Patent be  altered to define the slightly broader invention defined in claims 1, 6, and 13 of the ‘811 Patent.


Further regarding the dependent claims of the ‘811 Patent, claims 2-5, 8-12, and 15-19 of the ‘811 Patent are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 4, 5, 12, 14, and 15 of U.S. Patent No. 8,948,112. Here, the dependent claims of the ‘811 Patent are seen to include identical limitations to corresponding claims in the ‘112 Patent.  However, these dependent claims of the ‘811 Patent are seen to be broader in scope than the corresponding dependent claims of the ‘112 Patent, as the features of dependent claims 3 and 13 of the ‘112 Patent are not within independent claims 1 and 11 of the ‘112 Patent.  Thus, although claims 2-5, 8-12, and 15-19 of the ‘811 Patent of are not identical in scope to the corresponding dependent claims of the ‘112 Patent, they are not patentably distinct from each other because the claims appear to be the drawn to the same invention, but simply being a slightly broader in scope.

Dependent claims 2-5 and 8-12 of the ‘811 Patent:
Dependent claims 2, 4, and 5 of the ‘112 Patent:

2.          The base station apparatus as defined in claim 1, wherein the scheduling request is one-bit information indicating that a scheduling is requested or that the scheduling is not requested.

3.          The base station apparatus as defined in claim 1, wherein the plurality of physical uplink control channel resources configured using the second information are four physical uplink control channel resources.

4.          The base station apparatus as defined in claim 1, wherein the HARQ control information includes information indicative of a positive acknowledgement.
5.          The base station apparatus as defined in claim 1, wherein the HARQ control information includes information indicative of a positive acknowledgement or a negative acknowledgement.



8.          The base station apparatus as defined in claim 6, wherein the scheduling request is one-bit information indicating that a scheduling is requested or that the scheduling is not requested.

9.          The base station apparatus as defined in claim 6, wherein the plurality of physical uplink control channel resources configured using the second information are four physical uplink control channel resources.


10.         The base station apparatus as defined in claim 6, wherein the HARQ control information includes information indicative of a positive acknowledgement.
11.          The base station apparatus as defined in claim 6, wherein the HARQ control information includes information indicative of a negative acknowledgement.
12.          The base station apparatus as defined in claim 6, wherein the HARQ control information includes information indicative of a positive acknowledgement or a negative acknowledgement.






4.          The base station apparatus as defined in claim 1, wherein the scheduling request is one-bit information indicating that a scheduling is requested or that the scheduling is not requested.

5.          The base station apparatus as defined in claim 1, wherein the plurality of physical uplink control channel resources configured using the second information are four physical uplink control channel resources.



2.          The base station apparatus as defined in claim 1, wherein the HARQ control information includes information indicative of a positive acknowledgement or a negative acknowledgement.





4.          The base station apparatus as defined in claim 1, wherein the scheduling request is one-bit information indicating that a scheduling is requested or that the scheduling is not requested.

5.          The base station apparatus as defined in claim 1, wherein the plurality of physical uplink control channel resources configured using the second information are four physical uplink control channel resources.





2.          The base station apparatus as defined in claim 1, wherein the HARQ control information includes information indicative of a positive acknowledgement or a negative acknowledgement.

Dependent claims 15-19 of the ‘811 Patent: 
Dependent claims 12 and 14, and 15 of the ‘112 Patent:

15.         The mobile station apparatus as defined in claim 13, wherein the scheduling request is one-bit information indicating that a scheduling is requested or that the scheduling is not requested.

16.         The mobile station apparatus as defined in claim 13, wherein the plurality of physical uplink control channel resources configured using the second information are 


17.         The mobile station apparatus as defined in claim 13, wherein the HARQ control information includes information indicative of a positive acknowledgement.
18.         The mobile station apparatus as defined in claim 13, wherein the HARQ control information includes information indicative of a negative acknowledgement.
19.         The mobile station apparatus as defined in claim 13, wherein the HARQ control information includes information indicative of a positive acknowledgement or a negative acknowledgement.



14.         The mobile station apparatus as defined in claim 11, wherein the scheduling request is one-bit information indicating that a scheduling is requested or that the scheduling is not requested.

15.         The mobile station apparatus as defined in claim 11, wherein the plurality of physical uplink control channel resources configured using the second information are 




12.         The mobile station apparatus as defined in claim 11, wherein the HARQ control information includes information indicative of a positive acknowledgement or a negative acknowledgement.




Here, while the instant dependent claims 2-5, 8-12, and 15-19 of the ‘811 Patent are seen to be slightly broader in scope than claims 2, 4, 5, 12, 14, and 15 of the ‘112 Patent, they are not 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6, 8-13, and 15-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2010/0329220, with the inventor of Hak Seong Kim et al. (hereafter “Kim”) in view of U.S. Patent Application Publication et al., being cited in the Information Disclosure Statement dated September 2, 2020 (hereafter “Xu”).

Regarding claim 1, Kim discloses a base station apparatus [base stations (BS) 11 and BS60, seen in Figs. 1 and 21, respectively] configured to communicate with a mobile station apparatus [mobile devices 12 or UE apparatus 800, seen in Figs. 1 and 20, respectively] using a plurality of downlink component carriers [see paragraphs 0038-0043], the base station apparatus comprising:
a transmitting unit [RF unit 64, seen in Fig. 21; also see paragraph 0131, wherein “The RF unit 64 is coupled to the processor 61 and is configured to transmit and receive a radio signal. The processor 61 may perform all the above methods related to the transmission of uplink data by a UE. The memory 62 is coupled to the processor 61 and is configured to store pieces of information processed by the processor 61. The scheduler 63 is coupled to the processor 61 and is configured to perform all the methods regarding radio resources scheduling in relation to the transmission of uplink data by a UE.”] configured to 
transmit using a higher layer signal, first information used for configuring a physical uplink control channel resource [see paragraphs 0067-0070, wherein “Referring to FIG. 7, a BS transmits a boundary indicator to a UE at step 5210. The BS transmits an uplink grant to the UE at step S220. …The boundary indicator may be set by a higher layer of the physical layer. The higher layer may be Radio Resource Controller (RRC) which functions to control radio resources between a UE and a network.”], 
the physical uplink control channel resource being used for a reception of a scheduling request [see paragraph 0051, wherein “Referring to FIG. 5, the uplink 
transmit using a higher layer signal, second information used for configuring a plurality of physical uplink control channel resources [see paragraphs 0077-0078, wherein “The control channel resources are used to transmit control information on a control channel. The control channel resources may include a frequency, a sequence used to transmit control information, etc. …A BS may A BS may inform each UE of a control channel resource index for other control information except for HARQ ACK/NACK. The control channel resource index may be set by a higher layer, such as an RRC. A control channel resource index when control information is the HARQ ACK/NACK is referred to as an ACK/NACK resource index. The ACK/NACK resource index may be obtained from a radio resource through which a downlink control channel for receiving downlink data, corresponding to the HARQ ACK/NACK, is transmitted.”], and 

the one physical uplink control channel resource being used for a reception of Hybrid Automatic Repeat Request (HARQ) control information [see paragraphs 0077-0078, wherein “The control channel resources are used to transmit control information on a control channel. The control channel resources may include a frequency, a sequence used to transmit control information, etc. …A BS may A BS may inform each UE of a control channel resource index for other control information except for HARQ ACK/NACK. The control channel resource index may be set by a higher layer, such as an RRC. A control channel resource index when control information is the HARQ ACK/NACK is referred to as an ACK/NACK resource index. The ACK/NACK resource index may be obtained from a radio resource through which a downlink control 

Continuing, the reference of Kim states in paragraph 0062 that “Alternatively, the uplink data may be multiplexed data. The multiplexed data may be the result of multiplexing the transport block for the uplink-SCH and the control information. For example, the control information may include CQI, Precoding Matrix Indicator (PMI), HARQ ACK/NACK, and Rank Indicator (RI).”  Additionally, in paragraph 0069, Kim states that “The SRS is a reference signal which is transmitted from a UE to a BS for uplink scheduling. The BS estimates an uplink channel based on the SRS and uses the estimated uplink channel for uplink scheduling. The UE may know the boundary between a control region and a data region in a subframe based on the SRS bandwidth.”  Further, Kim teaches in paragraphs 0074-0076 that “The control information may include HARQ ACK/NACK, a CQI indicating a downlink channel state, a Scheduling Request (SR) requesting an uplink radio resource allocation, and so on.”  Thus, the reference of Kim is seen to teach of a “in a case of reception at the base station apparatus of the HARQ control information and the scheduling request in a subframe”, as recited in claim 1.
However, with this, the reference of Kim fails to expressly disclose if “wherein, in a case of a reception of the HARQ control information and the scheduling request in a subframe, a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information.”

But the reference of Xu discloses a base station apparatus [see, for instance, eNB 102 and base node 1200, within Figs. 1 and 12] configured to communicate with a mobile station 
a transmitting unit [TX/RX 1214, see Fig. 12; also see paragraph 0185] configured to 
transmit using a higher layer signal, first information used for configuring a physical uplink control channel resource [see paragraph 0143, wherein “Service Request (SR) transmissions transmitted by a UE communicate a request to the e-NB for resources for transmission. In one aspect, resources (e.g., frequency and time assignment) allocated for transmission of SR by UE are signaled via layer 3 (L3) signaling, and thus, will be known a priori.”; also see paragraph 0146, wherein “As discussed above, the transmission resources for SR may be known a priori via upper layer signaling, e.g., L3 signaling.”],  
the physical uplink control channel resource being used for a reception of a scheduling request [see paragraph 0046; also see paragraph 0144, wherein “The physical uplink control channel (PUCCH) carries uplink control information, including ACK/NACK transmissions and SR transmissions, and may support multiple formats.”];
transmit using a higher layer signal, second information used for configuring a plurality of physical uplink control channel resources [see paragraph 0143, wherein “Service Request (SR) transmissions transmitted by a UE communicate a request to the e-NB for resources for transmission. In one aspect, resources (e.g., frequency and time assignment) allocated for transmission of SR by UE are signaled via layer 3 (L3) signaling, and thus, will be known a priori.”; also see paragraph 0146, wherein “As discussed above, the transmission resources for SR may be known a priori via upper layer signaling, e.g., L3 signaling.”], and 

the one physical uplink control channel resource being used for a reception of Hybrid Automatic Repeat Request (HARQ) control information [see paragraphs 0037, 0046-0047, and 0143-0149], 
wherein in a case of a reception of the HARQ control information and the scheduling request in a subframe [see paragraphs 0007-0008; also see paragraphs 0037-0038; also see paragraph 0143-0149], a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information [see paragraphs 0156-0157, wherein “As such, only one bit for ACK is required, and one bit may be used to transmit a SR. Accordingly, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel. …In a first DL transmission mode associated with DL SIMO, at block 1104, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel. In a second DL transmission mode associated with DL MIMO rank 1, at 

Kim and Xu are combinable because they are in the same field of endeavor, both being system and methods of communicating between a base station and a mobile device utilizing the 3GPP LTE specification. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the base station apparatus described in Kim include the functionality for “in a case of a reception of the HARQ control information and the scheduling request in a subframe, a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information”, as specifically recognized by Xu. The suggestion/motivation for doing so would have been that the base station apparatus of Kim would become more efficient, as the transmission and reception of HARQ control information and a scheduling request would be done simultaneously, being multiplexed together on the same channel, with the ACK/NACK transmitted from the UE to the base station with one bit of a SR, as recognized by Xu in paragraphs 0156-0157.  Here, Kim recognizes in paragraph 0062 that the uplink data may be multiplexed and Xu expressly describes multiplexing HARQ control information with a scheduling request, as described in paragraph 0007 of Xu.  Along this vein, the base station apparatus of Kim would easily be implemented with this known functionality, as exemplified by Xu, and would yield predictable results.  Therefore, it would have been obvious to combine the teachings of Xu with the base station apparatus of Kim to obtain the invention specified in independent claim 1.


claim 2, Kim and Xu disclose the base station apparatus discussed above in claim 1, and Xu further teaches wherein the scheduling request is one-bit information indicating that a scheduling is requested or that the scheduling is not requested [see paragraphs 0156-0157, wherein “As such, only one bit for ACK is required, and one bit may be used to transmit a SR. Accordingly, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel. …In a first DL transmission mode associated with DL SIMO, at block 1104, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel. In a second DL transmission mode associated with DL MIMO rank 1, at block 1106, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel.”].

As discussed above, Kim and Xu are combinable because they are in the same field of endeavor, both being system and methods of communicating between a base station and a mobile device utilizing the 3GPP LTE specification. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the base station apparatus described in Kim include the further functionality that requires “one-bit information indicating that a scheduling is requested”, as specifically recognized by Xu. The suggestion/motivation for doing so would have been that the base station apparatus of Kim would become more efficient, as the transmission and reception of HARQ control information and a scheduling request would be done simultaneously, being multiplexed together on the same channel, with the ACK/NACK transmitted from the UE to the base station with one bit of a SR, as recognized by Xu in paragraphs 0156-0157.  Here, Kim recognizes in paragraph 0062 that the uplink data may be multiplexed and Xu expressly describes multiplexing HARQ control information with a 


Regarding claim 3, Kim and Xu disclose the base station apparatus discussed above in claim 1, and Kim further teaches wherein the plurality of physical uplink control channel resources configured using the second information are four physical uplink control channel resources [see paragraphs 0077-0079, wherein “The control channel resources may include a frequency, a sequence used to transmit control information, etc. The frequency which is one of the control resources may be a control channel resource block pair. … A BS may A BS may inform each UE of a control channel resource index for other control information except for HARQ ACK/NACK. The control channel resource index may be set by a higher layer, such as an RRC. A control channel resource index when control information is the HARQ ACK/NACK is referred to as an ACK/NACK resource index. The ACK/NACK resource index may be obtained from a radio resource through which a downlink control channel for receiving downlink data, corresponding to the HARQ ACK/NACK, is transmitted.” Here, “frequency”, “sequence used to transmit control information”, “control channel block pairs”, and “ACK/NACK resource index” are at least “four physical uplink control channel resources”].


claim 4, Kim and Xu disclose the base station apparatus discussed above in claim 1, and Kim further teaches wherein the HARQ control information includes information indicative of a positive acknowledgement [being an ACK notification; see paragraph 0046, wherein “The PHICH carries Hybrid Automatic Repeat Request (HARQ) ACK (acknowledgement)/NACK (not-acknowledgement) information in response to uplink data transmission.”; also see paragraph 0076, wherein “The control information may include HARQ ACK/NACK, a CQI indicating a downlink channel state, a Scheduling Request (SR) requesting an uplink radio resource allocation, and so on.”].


Regarding claim 5, Kim and Xu disclose the base station apparatus discussed above in claim 1, and Kim further teaches wherein the HARQ control information includes information indicative of a positive acknowledgement or a negative acknowledgement [being either an ACK notification, or a NACK notification; see paragraph 0046, wherein “The PHICH carries Hybrid Automatic Repeat Request (HARQ) ACK (acknowledgement)/NACK (not-acknowledgement) information in response to uplink data transmission.”; also see paragraph 0076, wherein “The control information may include HARQ ACK/NACK, a CQI indicating a downlink channel state, a Scheduling Request (SR) requesting an uplink radio resource allocation, and so on.”].


Regarding claim 6, Kim discloses a base station apparatus [base stations (BS) 11 and BS60, seen in Figs. 1 and 21, respectively] configured to communicate with a mobile station apparatus [mobile devices 12 or UE apparatus 800, seen in Figs. 1 and 20, respectively] using a 
a transmitting unit [RF unit 64, seen in Fig. 21; also see paragraph 0131, wherein “The RF unit 64 is coupled to the processor 61 and is configured to transmit and receive a radio signal. The processor 61 may perform all the above methods related to the transmission of uplink data by a UE. The memory 62 is coupled to the processor 61 and is configured to store pieces of information processed by the processor 61. The scheduler 63 is coupled to the processor 61 and is configured to perform all the methods regarding radio resources scheduling in relation to the transmission of uplink data by a UE.”] configured to 
transmit using a higher layer signal, first information used for configuring a physical uplink control channel resource [see paragraphs 0067-0070, wherein “Referring to FIG. 7, a BS transmits a boundary indicator to a UE at step 5210. The BS transmits an uplink grant to the UE at step S220. …The boundary indicator may be set by a higher layer of the physical layer. The higher layer may be Radio Resource Controller (RRC) which functions to control radio resources between a UE and a network.”], 
the physical uplink control channel resource being used for a reception of a scheduling request [see paragraph 0051, wherein “Referring to FIG. 5, the uplink subframe may be divided into a control region in which a Physical Uplink Control Channel (PUCCH) carrying uplink control information is allocated and a data region in which a Physical Uplink Shared Channel (PUSCH) carrying uplink data is allocated.”; also see paragraphs 0054-0057, wherein “A PUCCH for one UE is allocated in the form of a control channel resource block pair (RB pair) in a subframe. Resource blocks included in a control channel resource block pair occupy different subcarriers in a first 
transmit using a higher layer signal, second information used for configuring a plurality of physical uplink control channel resources [see paragraphs 0077-0078, wherein “The control channel resources are used to transmit control information on a control channel. The control channel resources may include a frequency, a sequence used to transmit control information, etc. …A BS may A BS may inform each UE of a control channel resource index for other control information except for HARQ ACK/NACK. The control channel resource index may be set by a higher layer, such as an RRC. A control channel resource index when control information is the HARQ ACK/NACK is referred to as an ACK/NACK resource index. The ACK/NACK resource index may be obtained from a radio resource through which a downlink control channel for receiving downlink data, corresponding to the HARQ ACK/NACK, is transmitted.”], and 
transmit using a physical downlink control channel, third information used for indicating one physical uplink control channel resource from among the plurality of physical uplink control channel resources [see paragraphs 0046-0047, wherein “The PDCCH may carry a downlink grant, informing resource allocation for downlink transmission on the PDSCH. A UE may read downlink user data, transmitted on the PDSCH, by decoding control information transmitted on the PDCCH. Further, the 
the one physical uplink control channel resource being used for a reception of Hybrid Automatic Repeat Request (HARQ) control information [see paragraphs 0077-0078, wherein “The control channel resources are used to transmit control information on a control channel. The control channel resources may include a frequency, a sequence used to transmit control information, etc. …A BS may A BS may inform each UE of a control channel resource index for other control information except for HARQ ACK/NACK. The control channel resource index may be set by a higher layer, such as an RRC. A control channel resource index when control information is the HARQ ACK/NACK is referred to as an ACK/NACK resource index. The ACK/NACK resource index may be obtained from a radio resource through which a downlink control channel for receiving downlink data, corresponding to the HARQ ACK/NACK, is transmitted.”], 
a receiving unit [RF unit 64, seen in Fig. 21; also see paragraph 0131, wherein “The RF unit 64 is coupled to the processor 61 and is configured to transmit and receive a radio signal. The processor 61 may perform all the above methods related to the transmission of uplink data by a UE. The memory 62 is coupled to the processor 61 and is configured to store pieces of 
in a case that a subframe for a transmission of the HARQ control information using the one physical uplink control channel resource coincides with a subframe for a transmission of the scheduling request, receive in the subframe for the transmission of the scheduling request, the HARQ control information and the scheduling request using the one physical uplink control channel resource [see paragraph 0062, wherein “Alternatively, the uplink data may be multiplexed data. The multiplexed data may be the result of multiplexing the transport block for the uplink-SCH and the control information. For example, the control information may include CQI, Precoding Matrix Indicator (PMI), HARQ ACK/NACK, and Rank Indicator (RI).”; also see paragraph 0069, wherein “The SRS is a reference signal which is transmitted from a UE to a BS for uplink scheduling. The BS estimates an uplink channel based on the SRS and uses the estimated uplink channel for uplink scheduling. The UE may know the boundary between a control region and a data region in a subframe based on the SRS bandwidth.”; also see paragraphs 0074-0076, wherein “The control information may include HARQ ACK/NACK, a CQI indicating a downlink channel state, a Scheduling Request (SR) requesting an uplink radio resource allocation, and so on.”].  

However, with this, the reference of Kim fails to expressly disclose if “wherein a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information.”

But the reference of Xu discloses a base station apparatus [see, for instance, eNB 102 and base node 1200, within Figs. 1 and 12] configured to communicate with a mobile station apparatus using a plurality of downlink component carriers, the base station apparatus comprising:
a transmitting unit [TX/RX 1214, see Fig. 12; also see paragraph 0185] configured to 
transmit using a higher layer signal, first information used for configuring a physical uplink control channel resource [see paragraph 0143, wherein “Service Request (SR) transmissions transmitted by a UE communicate a request to the e-NB for resources for transmission. In one aspect, resources (e.g., frequency and time assignment) allocated for transmission of SR by UE are signaled via layer 3 (L3) signaling, and thus, will be known a priori.”; also see paragraph 0146, wherein “As discussed above, the transmission resources for SR may be known a priori via upper layer signaling, e.g., L3 signaling.”], 
the physical uplink control channel resource being used for a reception of a scheduling request [see paragraph 0046; also see paragraph 0144, wherein “The physical uplink control channel (PUCCH) carries uplink control information, including ACK/NACK transmissions and SR transmissions, and may support multiple formats.”], 
transmit using a higher layer signal, second information used for configuring a plurality of physical uplink control channel resources [see paragraph 0143, wherein “Service Request (SR) transmissions transmitted by a UE communicate a request to the e-NB for resources for transmission. In one aspect, resources (e.g., frequency and time assignment) allocated for transmission of SR by UE are signaled via layer 3 (L3) 
transmit using a physical downlink control channel, third information used for indicating one physical uplink control channel resource from among the plurality of physical uplink control channel resources [see paragraph 0146, wherein “Additionally, the resource assigned for ACK/NACK transmission by a receiver is known a priori, e.g., by way of explicit mapping to a corresponding physical downlink control channel (PDCCH) assignment for the physical downlink shared channel (PDSCH) transmission. Accordingly, from the above information, the UE is able to determine a particular uplink transmission mode, that is, if it scheduled to send only SR transmissions (first uplink transmission mode), or if it is scheduled to send only ACK/NACK transmissions (second uplink transmission mode), or if it is scheduled to send both SR transmissions and ACK/NACK transmissions (third uplink transmission mode).”], 
the one physical uplink control channel resource being used for a reception of Hybrid Automatic Repeat Request (HARQ) control information [see paragraphs 0037-0039, wherein “The eNB 102 also transmits on the downlink 108 data 114 in accordance with a forward error correction (FEC) method, such as using ARQ (automatic repeat-request) or Hybrid-ARQ (HARQ). The SR grant 112 conveys conflicting scheduling for PUCCH, depicted at 116, with an ACK/NACK channel scheduling that is expected in response to the data 114. In response to this scheduling conflict, a mapping component 120 at the UE 106 transmits and a mapping component 122 at the eNB 102 receives selectively an acknowledgement (ACK), an SR, or an SR+ACK as depicted at 124 on the 
a receiving unit [TX/RX 1214, see Fig. 12; also see paragraph 0185] configured to, 
in a case that a subframe for a transmission of the HARQ control information using the one physical uplink control channel resource coincides with a subframe for a transmission of the scheduling request, receive in the subframe for the transmission of the scheduling request, the HARQ control information and the scheduling request using the one physical uplink control channel resource [see paragraph 0007, wherein “In accordance with one or more aspects and corresponding disclosure thereof, various aspects are described in connection with providing a predetermined mapping for how ACK, SR or ACK+SR can be multiplexed using one uplink control channel resource when both acknowledgement and service requests are simultaneously scheduled. Thereby, the uplink control channel can be demultiplexed to receive ACK, SR or ACK+SR without blind decoding, link loss through higher order modulation, or additional hardware/software complexity.”; also see paragraphs 0037-0039; also see paragraph 0145-0157], 
wherein a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information [see paragraphs 0156-0157, wherein “As such, only one bit for ACK is required, and one bit may be used to transmit a SR. Accordingly, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel. …In a first DL transmission mode associated with DL SIMO, at block 1104, the UE transmits 

Kim and Xu are combinable because they are in the same field of endeavor, both being system and methods of communicating between a base station and a mobile device utilizing the 3GPP LTE specification. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the base station apparatus described in Kim include the functionality for “wherein a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information”, as specifically recognized by Xu. The suggestion/motivation for doing so would have been that the base station apparatus of Kim would become more efficient, as the transmission and reception of HARQ control information and a scheduling request would be done simultaneously, being multiplexed together on the same channel, with the ACK/NACK transmitted from the UE to the base station with one bit of a SR, as recognized by Xu in paragraphs 0156-0157.  Here, Kim recognizes in paragraph 0062 that the uplink data may be multiplexed and Xu expressly describes multiplexing HARQ control information with a scheduling request, as described in paragraph 0007 of Xu.  Along this vein, the base station apparatus of Kim would easily be implemented with this known functionality, as exemplified by Xu, and would yield predictable results.  Therefore, it would have been obvious to combine the teachings of Xu with the base station apparatus of Kim to obtain the invention specified in independent claim 6.


Regarding claim 8, Kim and Xu disclose the base station apparatus discussed above in claim 6, and Xu further teaches wherein the scheduling request is one-bit information indicating that a scheduling is requested or that the scheduling is not requested [see paragraphs 0156-0157, wherein “As such, only one bit for ACK is required, and one bit may be used to transmit a SR. Accordingly, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel. …In a first DL transmission mode associated with DL SIMO, at block 1104, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel. In a second DL transmission mode associated with DL MIMO rank 1, at block 1106, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel.”]. 

As discussed above, Kim and Xu are combinable because they are in the same field of endeavor, both being system and methods of communicating between a base station and a mobile device utilizing the 3GPP LTE specification. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the base station apparatus described in Kim include the further functionality that requires “one-bit information indicating that a scheduling is requested”, as specifically recognized by Xu. The suggestion/motivation for doing so would have been that the base station apparatus of Kim would become more efficient, as the transmission and reception of HARQ control information and a scheduling request would be done simultaneously, being multiplexed together on the same channel, with the ACK/NACK transmitted from the UE to the base station with one bit of a SR, as recognized by Xu in paragraphs 0156-0157.  Here, Kim recognizes in paragraph 0062 that the uplink data may be 


Regarding claim 9, Kim and Xu disclose the base station apparatus discussed above in claim 6, and Kim further teaches wherein the plurality of physical uplink control channel resources configured using the second information are four physical uplink control channel resources [see paragraphs 0077-0079, wherein “The control channel resources may include a frequency, a sequence used to transmit control information, etc. The frequency which is one of the control resources may be a control channel resource block pair. … A BS may A BS may inform each UE of a control channel resource index for other control information except for HARQ ACK/NACK. The control channel resource index may be set by a higher layer, such as an RRC. A control channel resource index when control information is the HARQ ACK/NACK is referred to as an ACK/NACK resource index. The ACK/NACK resource index may be obtained from a radio resource through which a downlink control channel for receiving downlink data, corresponding to the HARQ ACK/NACK, is transmitted.” Here, “frequency”, “sequence used to transmit control information”, “control channel block pairs”, and “ACK/NACK resource index” are at least “four physical uplink control channel resources”].


Regarding claim 10, Kim and Xu disclose the base station apparatus discussed above in claim 6, and Kim further teaches wherein the HARQ control information includes information indicative of a positive acknowledgement [being an ACK notification; see paragraph 0046, wherein “The PHICH carries Hybrid Automatic Repeat Request (HARQ) ACK (acknowledgement)/NACK (not-acknowledgement) information in response to uplink data transmission.”; also see paragraph 0076, wherein “The control information may include HARQ ACK/NACK, a CQI indicating a downlink channel state, a Scheduling Request (SR) requesting an uplink radio resource allocation, and so on.”].


Regarding claim 11, Kim and Xu disclose the base station apparatus discussed above in claim 6, and Kim further teaches wherein the HARQ control information includes information indicative of a negative acknowledgement [being a NACK notification; see paragraph 0046, wherein “The PHICH carries Hybrid Automatic Repeat Request (HARQ) ACK (acknowledgement)/NACK (not-acknowledgement) information in response to uplink data transmission.”; also see paragraph 0076, wherein “The control information may include HARQ ACK/NACK, a CQI indicating a downlink channel state, a Scheduling Request (SR) requesting an uplink radio resource allocation, and so on.”].


Regarding claim 12, Kim and Xu disclose the base station apparatus discussed above in claim 6, and Kim further teaches wherein the HARQ control information includes information 


Regarding claim 13, Kim discloses a mobile station apparatus [mobile devices 12 or UE apparatus 800, seen in Figs. 1 and 20, respectively] configured to communicate with a base station apparatus [base stations (BS) 11 and BS60, seen in Figs. 1 and 21, respectively] using a plurality of downlink component carriers [see paragraphs 0038-0043], the mobile station apparatus comprising:
a receiving unit [being the DFT unit 842, the subcarrier mapper 844, and the IFFT Unit 846, being part of the signal generator 840, and the antenna 890; also see paragraphs 0128-0130, wherein “The subcarrier mapper 844 maps the frequency domain symbols to receive subcarriers. The IFFT unit 846 performs IFFT on the received symbols and outputs a time domain signal.”] configured to
receive using a higher layer signal, first information used for configuring a physical uplink control channel resource [see paragraphs 0067-0070, wherein “Referring to FIG. 7, a BS transmits a boundary indicator to a UE at step 5210. The BS transmits an uplink grant to the UE at step S220. …The boundary indicator may be set by a higher 
the physical uplink control channel resource being used for a transmission of a scheduling request [see paragraph 0051, wherein “Referring to FIG. 5, the uplink subframe may be divided into a control region in which a Physical Uplink Control Channel (PUCCH) carrying uplink control information is allocated and a data region in which a Physical Uplink Shared Channel (PUSCH) carrying uplink data is allocated.”; also see paragraphs 0054-0057, wherein “A PUCCH for one UE is allocated in the form of a control channel resource block pair (RB pair) in a subframe. Resource blocks included in a control channel resource block pair occupy different subcarriers in a first slot and a second slot. It is said that the control channel resource block pair is subject to frequency hopping at the slot boundary. A frequency diversity gain can be obtained by transmitting one control channel for a UE through different subcarriers according to time.”; also see paragraph 0076, wherein “The control information may include HARQ ACK/NACK, a CQI indicating a downlink channel state, a Scheduling Request (SR) requesting an uplink radio resource allocation, and so on.”],
receive using a higher layer signal, second information used for configuring a plurality of physical uplink control channel resources [see paragraphs 0077-0078, wherein “The control channel resources are used to transmit control information on a control channel. The control channel resources may include a frequency, a sequence used to transmit control information, etc. …A BS may A BS may inform each UE of a control channel resource index for other control information except for HARQ ACK/NACK. The control channel resource index may be set by a higher layer, such as an RRC. A control 
receive using a physical downlink control channel, third information used for indicating one physical uplink control channel resource from among the plurality of physical uplink control channel resources [see paragraphs 0046-0047, wherein “The PDCCH may carry a downlink grant, informing resource allocation for downlink transmission on the PDSCH. A UE may read downlink user data, transmitted on the PDSCH, by decoding control information transmitted on the PDCCH. Further, the PDCCH may carry control information, used for scheduling of Physical Uplink Shared Channel (PUSCH), to a UE. The control information used for scheduling of PUSCH is an uplink grant, informing resource allocation for uplink transmission.”; also see paragraph 0061, wherein “Referring to FIG. 6, a BS transmits an uplink grant to a UE at step S110. The UE transmits uplink data to the BS using the uplink grant at step S120. The uplink grant may be transmitted on the PDCCH, and the uplink data may be transmitted on the PUSCH.”], 
the one physical uplink control channel resource being used for a transmission of Hybrid Automatic Repeat Request (HARQ) control information [see paragraphs 0077-0078, wherein “The control channel resources are used to transmit control information on a control channel. The control channel resources may include a frequency, a sequence used to transmit control information, etc. …A BS may A BS may inform each UE of a control channel resource index for other control information except for 
a transmission unit [being the DFT unit 842, the subcarrier mapper 844, and the IFFT Unit 846, being part of the signal generator 840, and the antenna 890; also see paragraphs 0128-0130, wherein “The signal generator 840generates a radio signal which will be transmitted via an antenna 890, based on uplink data processed by the processor 810, and transmits the generated radio signal.”] configured to, 
in a case that a subframe for the transmission of the HARQ control information using the one physical uplink control channel resource coincides with a subframe for the transmission of the scheduling request, transmit in the subframe for the transmission of the scheduling request, to the base station apparatus, the HARQ control information and the scheduling request using the one physical uplink control channel resource [see paragraph 0062, wherein “Alternatively, the uplink data may be multiplexed data. The multiplexed data may be the result of multiplexing the transport block for the uplink-SCH and the control information. For example, the control information may include CQI, Precoding Matrix Indicator (PMI), HARQ ACK/NACK, and Rank Indicator (RI).”; also see paragraph 0069, wherein “The SRS is a reference signal which is transmitted from a UE to a BS for uplink scheduling. The BS estimates an uplink channel based on the SRS and uses the estimated uplink channel for uplink scheduling. The UE may know the boundary between a control region and a data region in a subframe based on the SRS 

However, with this, the reference of Kim fails to expressly disclose if “wherein a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information.”

But the reference of Xu discloses a mobile station apparatus [see, for instance user equipment (UE) 106 and user equipment (UE) 1302, seen in Figs. 1 and 13] configured to communicate with a base station apparatus [see, for instance, eNB 102 and base node 1200, within Figs. 1 and 12] a using a plurality of downlink component carriers, the mobile station apparatus comprising:
a receiving unit [TX/RX 1316, see Fig. 13; also see paragraph 0186] configured to 
receive using a higher layer signal, first information used for configuring a physical uplink control channel resource [see paragraph 0143, wherein “Service Request (SR) transmissions transmitted by a UE communicate a request to the e-NB for resources for transmission. In one aspect, resources (e.g., frequency and time assignment) allocated for transmission of SR by UE are signaled via layer 3 (L3) signaling, and thus, will be known a priori.”; also see paragraph 0146, wherein “As discussed above, the transmission resources for SR may be known a priori via upper layer signaling, e.g., L3 signaling.”], 

receive using a higher layer signal, second information used for configuring a plurality of physical uplink control channel resources [see paragraph 0143, wherein “Service Request (SR) transmissions transmitted by a UE communicate a request to the e-NB for resources for transmission. In one aspect, resources (e.g., frequency and time assignment) allocated for transmission of SR by UE are signaled via layer 3 (L3) signaling, and thus, will be known a priori.”; also see paragraph 0146, wherein “As discussed above, the transmission resources for SR may be known a priori via upper layer signaling, e.g., L3 signaling.”], and 
receive using a physical downlink control channel, third information used for indicating one physical uplink control channel resource from among the plurality of physical uplink control channel resources [see paragraph 0146, wherein “Additionally, the resource assigned for ACK/NACK transmission by a receiver is known a priori, e.g., by way of explicit mapping to a corresponding physical downlink control channel (PDCCH) assignment for the physical downlink shared channel (PDSCH) transmission. Accordingly, from the above information, the UE is able to determine a particular uplink transmission mode, that is, if it scheduled to send only SR transmissions (first uplink transmission mode), or if it is scheduled to send only ACK/NACK transmissions (second uplink transmission mode), or if it is scheduled to send both SR transmissions and ACK/NACK transmissions (third uplink transmission mode).”], 

a transmission unit [TX/RX 1316, see Fig. 13; also see paragraph 0186] configured to, 
in a case that a subframe for a transmission of the HARQ control information using the one physical uplink control channel resource coincides with a subframe for a transmission of the scheduling request, transmit in the subframe for the transmission of the scheduling request, the HARQ control information and the scheduling request using the one physical uplink control channel resource [see paragraph 0007, wherein “In accordance with one or more aspects and corresponding disclosure thereof, various aspects are described in connection with providing a predetermined mapping for how ACK, SR or ACK+SR can be multiplexed using one uplink 
wherein a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information [see paragraphs 0156-0157, wherein “As such, only one bit for ACK is required, and one bit may be used to transmit a SR. Accordingly, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel. …In a first DL transmission mode associated with DL SIMO, at block 1104, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel. In a second DL transmission mode associated with DL MIMO rank 1, at block 1106, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel.”].

Kim and Xu are combinable because they are in the same field of endeavor, both being system and methods of communicating between a base station and a mobile device utilizing the 3GPP LTE specification. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the mobile station apparatus described in Kim include the functionality for “wherein a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information”, as specifically recognized by Xu. The suggestion/motivation for doing so would have been that the mobile station apparatus of Kim would become more efficient, as the transmission and reception of HARQ control information and a scheduling request would be done simultaneously, being multiplexed together on the same channel, with the 


Regarding claim 15, Kim and Xu disclose the mobile station apparatus discussed above in claim 13, and Xu further teaches wherein the scheduling request is one-bit information indicating that a scheduling is requested or that the scheduling is not requested [see paragraphs 0156-0157, wherein “As such, only one bit for ACK is required, and one bit may be used to transmit a SR. Accordingly, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel. …In a first DL transmission mode associated with DL SIMO, at block 1104, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel. In a second DL transmission mode associated with DL MIMO rank 1, at block 1106, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel.”]. 

As discussed above, Kim and Xu are combinable because they are in the same field of endeavor, both being system and methods of communicating between a base station and a mobile 


Regarding claim 16, Kim and Xu disclose the mobile station apparatus discussed above in claim 13, and Kim further teaches wherein the plurality of physical uplink control channel resources configured using the second information are four physical uplink control channel resources [see paragraphs 0077-0079, wherein “The control channel resources may include a frequency, a sequence used to transmit control information, etc. The frequency which is one of the control resources may be a control channel resource block pair. … A BS may A BS may 


Regarding claim 17, Kim and Xu disclose the mobile station apparatus discussed above in claim 13, and Kim further teaches wherein the HARQ control information includes information indicative of a positive acknowledgement [being an ACK notification; see paragraph 0046, wherein “The PHICH carries Hybrid Automatic Repeat Request (HARQ) ACK (acknowledgement)/NACK (not-acknowledgement) information in response to uplink data transmission.”; also see paragraph 0076, wherein “The control information may include HARQ ACK/NACK, a CQI indicating a downlink channel state, a Scheduling Request (SR) requesting an uplink radio resource allocation, and so on.”].


Regarding claim 18, Kim and Xu disclose the mobile station apparatus discussed above in claim 13, and Kim further teaches wherein the HARQ control information includes information indicative of a negative acknowledgement [being a NACK notification; see 


Regarding claim 19, Kim and Xu disclose the mobile station apparatus discussed above in claim 13, and Kim further teaches wherein the HARQ control information includes information indicative of a positive acknowledgement or a negative acknowledgement [being either an ACK notification, or a NACK notification; see paragraph 0046, wherein “The PHICH carries Hybrid Automatic Repeat Request (HARQ) ACK (acknowledgement)/NACK (not-acknowledgement) information in response to uplink data transmission.”; also see paragraph 0076, wherein “The control information may include HARQ ACK/NACK, a CQI indicating a downlink channel state, a Scheduling Request (SR) requesting an uplink radio resource allocation, and so on.”].



Information Disclosure Statement
The references listed in the information disclosure statement(s) (IDS(s)) submitted on March 1, 2021, September 2, 2020, July 2, 2020, and June 4, 2020, have been considered by the examiner.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
U.S. Pat. App. Pub. 2010/0331037, with the inventor of Yu-Chih Jen, discloses a method of communication for a mobile device that receives downlink signaling indicating an uplink grant and the allocation of a subframe of an uplink transmission; and
U.S. Pat. App. Pub. 2011/0170474, with the inventor of Tingfang Ji et al., discloses a communication system between a base station and user equipment.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410. The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


Signed:
/JOSEPH R POKRZYWA/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


	Conferees:

/ERON J SORRELL/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            /M.F/Supervisory Patent Examiner, Art Unit 3992